Citation Nr: 1523943	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for schizophreniform disorder.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was scheduled before the Board in April 2015, but the Veteran failed to appear.  The Veteran has not provided an explanation for his absence and has not requested an additional hearing.  Thus, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d). 

The Board acknowledges that the Veteran has submitted several statements requesting that his service connection for schizophreniform disorder be severed or rated at 0 percent.  The Board notes, however, that a Veteran may not sever his own service connection.  Therefore, the Board will continue to address the issue as an increased rating claim.  


FINDING OF FACT

Without good cause shown, the Veteran did not report for a scheduled VA examination in February 2007 and November 2010 to determine the current level of his schizophreniform disorder.


CONCLUSION OF LAW

The Veteran's failure to report for two scheduled VA examinations ordered in connection with a claim for increased rating for schizophreniform disorder requires that his claim for increase be denied.  38 C.F.R. § 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the January 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, and lay evidence.  The Veteran was scheduled for a VA examination in February 2007 and again in November 2010 to assess the current level of severity regarding his psychiatric disability.  The Veteran did not report for either examination and did not provide an explanation for his absence.  Additionally, he did not request a new VA examination be scheduled.  The Board wishes to emphasize that, "[t]he duty to assist in the "development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not attend either scheduled examination and the record contains no evidence that the scheduling of an additional examination would be anything but futile, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.  

Increased Rating - Schizophreniform Disorder

Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327.  The provisions of 38 C.F.R. § 3.655(b) state that when a claimant does not report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, or for a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a).  The Veteran was provided with a copy of this regulation in his June 2009 statement of the case.

The Veteran did not appear for examinations scheduled in February 2007 and November 2010 to address the extent of his schizophreniform disorder.  The Veteran has provided no reason for not reporting for either examination and has not requested that an additional examination be scheduled.  The Board also notes that the record contains little to no evidence pertaining to the current period on appeal.  The most recent thorough psychiatric examination was dated more than a year prior to the Veteran's claim for increase.  Additionally, the only treatment records during the period on appeal are dated November 2006 and show that the Veteran refused to see a nurse and therefore could not be scheduled for intake and evaluation.  

Accordingly, as good cause has not been demonstrated and as the evidence of record is otherwise incomplete to render a decision, under 38 C.F.R. § 3.655, the claim for increased rating for schizophreniform disorder  must be denied. 38 C.F.R. § 3.655 (2014)


ORDER

Entitlement to a disability rating in excess of 30 percent for schizophreniform disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


